Name: Commission Delegated Regulation (EU) NoÃ 1/2014 of 28Ã August 2013 establishing Annex III to Regulation (EU) NoÃ 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences
 Type: Delegated Regulation
 Subject Matter: tariff policy;  Europe;  trade policy;  Asia and Oceania;  international trade;  America;  economic policy;  Africa
 Date Published: nan

 4.1.2014 EN Official Journal of the European Union L 1/1 COMMISSION DELEGATED REGULATION (EU) No 1/2014 of 28 August 2013 establishing Annex III to Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union and in particular Article 207 thereof, Having regard to Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (1), and in particular Article 10(4) thereof, Whereas: (1) Article 9(1) of Regulation (EU) No 978/2012 (GSP Regulation) establishes specific eligibility criteria for the granting of tariff preferences under the special incentive arrangement for sustainable development and good governance (GSP+) to the requesting country. For this purpose, the country should be considered vulnerable. It should have ratified all the conventions listed in Annex VIII of the GSP Regulation and the most recent available conclusions of the relevant monitoring bodies do not identify a serious failure to effectively implement any of those conventions. In relation to any of the conventions, it should not have formulated a reservation which is prohibited by that convention or which, for the exclusive purposes of Article 9 of the GSP Regulation, is considered to be incompatible with the object and purpose of that convention. It should accept without reservation the reporting requirements imposed by each convention and give the binding undertakings referred to in points (d), (e) and (f) of Article 9(1) of the GSP Regulation. (2) Each requesting country wishing to benefit from GSP+ had to submit a request accompanied by comprehensive information concerning ratification of the relevant conventions, its reservations and the objections to these reservations made by other parties to the convention and its binding undertakings. (3) The Commission received requests from Armenia, Bolivia, Cape Verde, Costa Rica, Ecuador, Georgia, Mongolia, Pakistan, Paraguay and Peru. (4) The Commission has been empowered to adopt a delegated act in accordance with Article 290 TFEU to establish Annex III in order to grant GSP+ by adding the requesting country to the list of GSP+ beneficiary countries. (5) The Commission has examined the requests made in accordance with the provisions of Article 10(1) of the GSP Regulation, and has established the list of GSP+ beneficiary countries which meet the eligibility criteria. Accordingly, the GSP+ should be granted to those countries from 1 January 2014, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) No 978/2012 is established as laid down in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 303, 31.10.2012, p. 1. ANNEX ANNEX III Beneficiary countries (1) of the special incentive arrangement for sustainable development and good governance referred to in point (b) of Article 1(2) Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B AM Armenia BO Bolivia CR Costa Rica CV Cape Verde EC Ecuador GE Georgia MN Mongolia PE Peru PK Pakistan PY Paraguay Beneficiary countries of the special incentive arrangement for sustainable development and good governance referred to in point (b) of Article 1(2) which have been temporarily withdrawn from that arrangement, in respect of all or of certain products originating in these countries Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B (1) This list includes countries for which preferences may have been temporarily withdrawn or suspended. The Commission or the competent authorities of the country concerned will be able to provide an updated list.